Citation Nr: 1534427	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  12-30 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, claimed as a bipolar disorder.  

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1971 to May 1971.  He had additional service in the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Columbia, South Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran claims entitlement to service connection for a bipolar disorder.  The recent medical records also show that he has also received psychiatric diagnoses of anxiety disorder, adjustment disorder, and a major depressive disorder.  The Board notes that the Veteran's claim for service connection for a psychiatric disability may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has rephrased the issue to comply with the Court's holding.  

The Veteran requested a hearing before the Board in October 2014.  He withdrew this request in July 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that he has had a bipolar disorder dating from when he was a teenager, which was prior to entering active service.  He argues that this pre-existing bipolar disorder was aggravated by active service.  

The record is negative for any contemporaneous evidence of psychiatric treatment or diagnoses prior to entering active service, to include a bipolar disorder.  

The Veteran's July 1970 entrance examination shows that his psychiatric examination was normal.  He also denied all psychiatric symptoms on a Report of Medical History obtained at that time.  

The Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014). 

In order to rebut the presumption of soundness, the evidence, whatever it may be, must lead, clearly and unmistakably, to the conclusion that the injury or disease existed before the veteran entered the service.  Harris v. West, 203 F. 3d 1347 (2000).  

In this case, as a psychiatric disability was not noted on the Veteran's entrance examination, he is presumed to have been sound upon entry into service.  The Board must review the record to determine if there is clear and unmistakable evidence that a psychiatric disability existed prior to service.  

The relevant evidence includes the Veteran's own recent statements that he experienced symptoms such as mood swings prior to entering service.  

There is extensive evidence of psychiatric treatment of the Veteran in the record.  Most of this does not address the Veteran's teenage years, active service, or the etiology of his disabilities.  

The records that do address the history of his disability include private medical records that show the Veteran first received psychiatric care in 2007.  He was hospitalized on two occasions between 2007 and early 2008, and underwent evaluation and treatment by Dr. S.  The diagnosis during this period was major depressive disorder, precipitated by marital and health issues.  These records make no mention of psychiatric symptoms during the Veteran's teenage years or during active service.  

VA treatment records include an August 2010 psychiatric evaluation in which the Veteran states he has a bipolar disorder that started in his teenage years.  He said that mood swings began during service.  The examiner did not comment on this history and found that the criteria for bipolar disorder were not demonstrated.  The diagnosis was adjustment disorder unspecified.  

A short December 2010 letter from Dr. S. states that the Veteran has been his patient since 2007, at which time he was diagnosed with bipolar disorder.  A detailed history reflects that he was likely having mood swings in his teen years.  

Several lay statements from friends and relatives state that Dr. S. had told the Veteran that his bipolar disorder existed prior to his active service.  

April 2012 VA treatment records include VA psychiatric consultations in which the Veteran reports that his depression and suicidal ideations began prior to entering service.  He said that he did not seek treatment in service because he did not want any trouble.  The impression was bipolar disorder.  He also reported other symptoms that could be related to childhood abuse.  

The Veteran was afforded a VA examination for mental disorders in January 2015.  In the history reported to the examiner, the Veteran said that he had tried to kill himself prior to entering service.  He said he had been abused by his father, and the verbal abuse he received during service reminded him of his childhood abuse.  His initial diagnosis was reportedly bipolar disorder.  After an examination of the Veteran and review of the record, the examiner said that the Veteran meets the criteria for a bipolar disorder.  The examiner opined that it was as least as likely as not that the stress of being in the military had aggravated his undiagnosed bipolar disorder.  In an addendum, the examiner said that the statement of the civilian physician had been used to formulate her conclusions that the pattern of the Veteran's early symptoms was consistent with the progression of bipolar disorder.  

After careful review, the Board finds that there is no clear and unmistakable evidence to rebut the presumption of soundness.  

The Board observes that clear and unmistakable is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  

The Veteran and several of the lay statements say that Dr. S. said the Veteran had bipolar disorder prior to active service.  This is not confirmed by either the extensive records or Dr. S., or by his December 2010 letter that only says it was "likely" that mood swings existed prior to service.  Similarly, the January 2015 VA examiner found it was "as likely as not" that the Veteran's undiagnosed bipolar disorder was aggravated during service.  Even if one were to assume that the mood swings cited by Dr. S. are the same thing as bipolar disorder, neither "likely" nor "as likely as not" equates to the evidence that is undebatable.  Therefore, it is not clear and unmistakable.  

Although the Board finds that the Veteran is presumed to have been sound when he entered service and therefore did not have a psychiatric disability that was potentially subject to aggravation, the Veteran may still prevail in his claim on the basis of direct service connection.  In fact, in an August 2010 VA treatment record, the Veteran gave a history stating that his mood swings initially began during service without reporting any pre-service history.  

The January 2015 VA examination did not address the possibility that the Veteran's psychiatric disability initially began during service.  Therefore, he should be scheduled for a new examination in order to address this possibility.  

The Veteran also contends that he suffered acoustic trauma during active service, and argues that this resulted in his hearing loss and tinnitus.  

An August 2011 VA audio examination shows that the Veteran has hearing loss as defined by VA regulation.  See 38 C.F.R. § 3.385 (2014).  However, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not the result of military service.  The rationale was that the Veteran's entrance examination showed normal hearing, and that the separation examination also showed normal hearing with no change in either ear.  

However, additional treatment records have been obtained from the National Guard since the August 2011 examination.  These include an April 1973 Report of Medical Examination that found the Veteran to have impaired hearing.  The Board observes that the audiometric findings show that this hearing loss met the requirements of 38 C.F.R. § 3.385.  The report is dated less than two years after the Veteran's discharge from service.  The Board finds that an addendum to the August 2011 examination and opinion must be obtained that addresses the April 1973 examination.  

Finally, the Board observes that the Veteran's claims for service connection for tinnitus and TDIU are inextricably intertwined with his other claims for service connection.  Further consideration of those claims should be delayed until all of the claims can be addressed together.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA psychiatric examination.  All indicated tests and studies should be conducted.  The electronic record and a complete copy of this remand must be made available, and the examination report should state that they have been reviewed.  For the purposes of this examination, the examiner must assume that the Veteran was sound when he entered active service in January 1971, and that no psychiatric disabilities existed prior to service.  After the completion of the examination and review of the record, the examiner should address the following questions:

a) Does the Veteran currently have a diagnosis of a psychiatric disability?  If so, what is the diagnosis or diagnoses?
b) For each current diagnosis as well as each diagnosis found in the record (bipolar disorder, anxiety disorder, major depressive disorder, adjustment disorder), is it as likely as not that the disability was incurred during active service or due to active service?  

The reasons and bases for all opinions should be provided.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

2.  Return the record to the examiner who conducted the August 2011 VA audio examination.  If the examiner who conducted this examination is not available, the record should be forwarded to another examiner of at least equal qualifications.  The electronic record must be made available, and the examination report should state that it has been reviewed.  The findings of the audiological evaluation conducted at the April 1973 enlistment examination for the National Guard must be examined, and it should be cited in the report.  After the record review is complete, the examiner should address the following question: 

Is it as likely as not that the Veteran's current hearing loss was incurred due to active service?  

The reasons and bases for all opinions should be provided.  A new VA examination is not required unless it is deemed necessary by the examiner.  The examiner should note that absence of treatment for hearing loss until many years after discharge cannot be the sole basis for a negative opinion.  If the examiner is unable to express any portion of the requested opinion without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




